                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,           WITNESS LIST

      vs.                             Case No.    8:18MJ489
                                      Deputy:     Mary Beth McFarland
GARY FELLOWS,                         Reporter:   Digital Recorder
                                      Date:       January 3, 2019
                 Defendant.

FOR PLAINTIFF:
 Name                               Date




FOR DEFENDANT:
 Name                               Date
 Christopher German                 January 3, 2019
